El Juez Asociado Sb. Hutchison,
emitió la opinión del tribunal.
El apelante fué convicto primeramente en la Corte Municipal y-luego en la de Distrito de Ponce, por una infracción a- la ley para reglamentar el uso de vehículos de motor en Puerto Eico.
’ En la corte de distrito se presentó una moción para que la causa fuese sobreseída por el fundamento de que la misma no había sido llamada para juicio dentro de los 120 días que señala la ley, moción que fué declarada sin lugar por la ra-zón de que “según una orden de la corte, que se dictó al principiar el término civil anterior, de acuerdo con los abo-gados en aquel momento presentes, se convino en dedicar todo ese término en asuntos civiles, debido al gran número de asuntos que había.”
Lo que ocurriera al principio del término y antes de ser llamadas-para señalamiento las causas del Calendario Criminal',' que relacionara el juez sentenciador, apenas si puede estimarse como una renuncia por parte del acusado de su *22derecho a que se sobreseyese su causa pendiente, de con-formidad con lo que se dispone en el artículo 448 del Código de Enjuiciamiento Criminal.
El sostener que la mera aglomeración de asuntos civiles en el calendario constituye justa.causa para dilatar el juicio de una causa criminal,, subordinaría los derechos del acusado a la conveniencia, más bien que a la discreción, del juez sen-tenciador, y habría de tender directamente a destruir en la práctica el juicio rápido que exige el Código.
La sentencia apelada debe ser revocada y sobreseída la causa.

Revocada .la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres, Asociados Wolf y dél Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.